Citation Nr: 1027955	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The appellant served in the United States Naval Reserves from 
February 1977 to February 1979 and from August 1983 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for a bilateral foot 
disorder.  After a review of the file, the Board finds that 
additional development is necessary.  Accordingly, further 
appellate consideration will be deferred and the case is REMANDED 
for actions as described below.  

At the outset, the Board notes that it is possible for an 
appellant to receive compensation for an injury that was incurred 
during inactive duty training (INACDUTRA).  According to 
38 U.S.C.A. § 101(24)(c), active naval service includes any 
period of INACDUTRA, if the claimant was disabled from an injury 
incurred in line of duty.  

In this case, her duty status at the time of the foot injury is 
not clear, nor is it clear from the record whether she was 
located at home or on base when she sustained the injury.  
According to her "Abstract of Service and Medical History," she 
was stationed in Little Creek, Virginia, for INACDUTRA in August 
1992 but this has not been verified.  If she was on INACDUTRA and 
"in line of duty" when she sustained the injury, she may be 
entitled to veteran status and potential compensation.  

Therefore, as service personnel records are deemed to be 
constructively of record in proceedings before the Board, they 
should be obtained, if available, prior to further review of the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Since it is possible that the appellant may be entitled to 
veteran status and compensation, additional development of the 
claim is necessary.  As indicated by the claims file, she was 
examined for ankle problems in 2002, 2005, and 2007.  Further, 
she has submitted a contemporaneous record of the August 1992 
foot injury.  Since the evidence indicates a possibility of a 
foot disorder incurring in service, a medical examination is 
required to adequately adjudicate the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA clinical records from 
the Detroit, Michigan, VA Medical Center for 
the period from August 2006 to the present.  

2.  Obtain the appellant's complete Naval 
Reserve service personnel records from 
February 1977 to February 1979 and from 
August 1983 to July 2003.  

3.  Schedule the appellant for an examination 
to determine the etiology of her current 
bilateral foot disorder.  The claims file 
should be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should be 
conducted.  

The examiner should conduct a thorough 
medical examination and based on the results 
of the examination and review of the relevant 
medical evidence, provide an opinion as to 
the following:

*	Is a current foot disorder shown?  If a 
foot disorder is diagnosed, the examiner 
is asked to state the location of the 
current foot disorder.  Of note, it 
appears that the 1992 injury was to the 
top of the foot bridge, whereas the 
appellant's current complaints are of 
the ankle area.  It would be useful for 
the examiner to describe the location of 
any pathology found.
*	Assuming a foot disorder is shown, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not that the current diagnosis was the 
result of an August 1992 injury to the 
top of the foot.  

Any opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner concludes that there 
is insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of pathology.  

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

